Ostrander, J.
In the circuit court, in proceedings under the act for collection of demands against water craft, judgment for defendant was entered December 29, 1908. Complainant’s appeal was taken in accordance with 3 Comp. Laws, §§ 10823,10824. The return to this court was made February 13, 1909, and on February 15, 1909, counsel for appellant noticed the cause for argument. This is a motion to dismiss the appeal, upon the ground that the appellant has not printed and served the record or any brief.
This court has not made rules regulating proceedings under this statute, as by section 10830 it is empowered to do. The provisions of Supreme Court Rule 38 cannot be applied, because either party to such appeal may, after the appeal, take additional testimony, and the hearing in this court is de novo “ upon such transcript and depositions” (as shall be returned from the court below), “and further testimony taken,” etc. Sections 10825, 10826, 3 Comp. Laws.
Appellant, therefore, is not in default, and the motion to dismiss is denied, with costs.
Hooker, Moore, McAlvay, and Brooke, JJ., concurred.